                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             SPARTANBURG DIVISION

Ricardo Colon,                   )              Case No. 7:17-cv-02187-DCC
                                 )
                   Plaintiff,    )
                                 )
v.                               )                         ORDER
                                 )
Publix Super Markets Inc.,       )
                                 )
                   Defendants.   )
________________________________ )

      This matter is before the Court on Plaintiff’s Complaint alleging causes of action

for breach of contract and race and national origin discrimination and retaliation in

violation of Title VII of the Civil Rights Act of 1964, as amended. ECF No. 15. In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter

was referred to United States Magistrate Judge Kevin F. McDonald for pre-trial

proceedings and a Report and Recommendation (“Report”). On May 7, 2018, Defendant

filed a Motion for Summary Judgment.       ECF No. 18.      Plaintiff filed a Response in

Opposition, Defendant filed a Reply, and Plaintiff filed a Sur-Reply. ECF Nos. 26, 28, 31.

A hearing was held before the Magistrate Judge on August 15, 2018. ECF No. 38.

      On September 25, 2018, the Magistrate Judge issued a Report recommending that

the Motion for Summary Judgment be granted. ECF No. 34. The Magistrate Judge

advised Plaintiff of the procedures and requirements for filing objections to the Report
and the serious consequences if he failed to do so. Plaintiff has filed no objections, and

the time to do so has passed.

        The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See U.S.C. § 636(b). The

Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation. Accordingly, the Court adopts the Report by reference in this Order.

Defendant’s Motion for Summary Judgment [18] is GRANTED.

       IT IS SO ORDERED.

                                                        s/Donald C. Coggins, Jr.
                                                        United States District Judge
October 17, 2018
Spartanburg, South Carolina
